UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION

EMIL FLUTE, and
Civil Action No. 18-4112

PATRICIA FLUTE,
Plaintiffs SECOND DECLARATION OF DAVID
Vv KING IN RESISTANCE TO
DEFENDENTS
MOTION TO DISMISS

UNITED STATES OF AMERICA,

Defendant.

 

COMES NOW David J. King, and after being first duty sworn and under oath does
hereby depose and states as follows:
1. Iam one of the attorneys representing the Plaintiffs in the above-captioned
matter.
2. Attached as Exhibit “1” is a true and correct copy of the Deposition of Laura
Donohue, a nurse at IHS Winnebago Hospital and Clinic taken on May 19, 2021.
3. Attached as Exhibit “2” is a true and correct copy of the Deposition of Sophia

Perttula, a nurse at IHS Winnebago Hospital and Clinic taken on May 19, 2021.

Pursuant to the authority of 28 U.S.C. §1746 I declare under penalty of perjury that the
foregoing statements are true and correct to the best of my knowledge and belief.

Executed this if day of June, 2021 in Sioux Falls, ft

le V

Gitorney for Plgintiffs

101 N. Phillips Ave, Ste 602
Sioux Falls, SD 57104
Phone: (605) 332-4000

Fax: (605) 334-5797

Page 1 of 2

 
  
 

David(@davidkinglawfirm.com

CERTIFICATE OF SERVICE:

I certify that onthis_// day of June, 2021, a copy hereof has been served to the following
via email.

Ronald A. Parsons, Jr.
United States Attorney
Delia M. Druley
Email: Delia. Druley@usdoj.gov
Assistant U.S. Attorney
P.O. Box 2638
Sioux Falls, SD 57101-2638
Fax: (605)330-4402

be TY

David J. King

Page 2 of 2
